  Case 3:21-cv-01614-B Document 49-1 Filed 08/25/21                 Page 1 of 1 PageID 887



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

BISOUS BISOUS LLC,

                         Plaintiff,

        v.                                          Civil Action No. 3:21-cv-01614-B

THE CLE GROUP, LLC,
BISOU UPTOWN MANAGER, LLC, AND
JOHN DOES 1–10,

                         Defendants.


                                            ORDER

        Before the Court is the parties’ Joint Motion for Extension of Time to meet and confer

pursuant to Fed. R. Civ. P. 26(b) and submit a joint status report. The Court finds that the motion

has merit and should be granted.

        IT IS THEREFORE ORDERED that the Joint Motion for Extension of Time is

GRANTED; and

        IT IS FURTHER ORDERED that parties shall have up to and including September 7, 2021,

to meet and confer pursuant to Fed. R. Civ. P. 26(f) and up to and including September 14, 2021,

to submit their joint status report.



        SO ORDERED this _____ day of _______________, 2021.




                                                 HONORABLE JANE J. BOYLE
                                                 UNITED STATES DISTRICT JUDGE




ORDER
